         Case 1:16-cr-00398-PAE Document 128 Filed 11/21/19 Page 1 of 7




                                       November 21, 2019
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY, 10007

                       Re:    United States v. Sajmir Alimehmeti
                              16 Cr. 398 (PAE)

Dear Judge Engelmayer,

      Please accept this letter as our objections to the Pre-Sentence Investigation Report
(“PSR”).
                  OBJECTIONS TO SPECIFIC REPORT PARAGRAPHS


      With respect to the conviction listed in Paragraph 80, we ask that the details related in
Paragraph 81 be removed or redacted.




            MR. ALIMEHMETI’S OBJECTIONS TO THE APPLICATION OF
                 UNITED STATES SENTENCING GUIDELINE § 3A1.4

       Probation has recommended a 360-month sentence based on the 360-540-month
sentence fixed by the Sentencing Guidelines. The Guideline term was driven largely by the
application of U.S.S.G. § 3A1.4, the “Terrorism” enhancement. Were it not for the
enhancement, the applicable guideline range would have been 78-92 months.1 For the reasons
outlined below, we object to the application of U.S.S.G. § 3A1.4 here.



1
  This is based on a Count One offense level of 28, a Count Two offense level of 8, a one-point
enhancement for the grouping of the two offenses, and a 3-level reduction for acceptance of
responsibility, which results in an offense level of 26. With an adjusted offense level of 26, and a
Criminal History Category of III, Mr. Alimehmeti would be facing 78-92 months.
           Case 1:16-cr-00398-PAE Document 128 Filed 11/21/19 Page 2 of 7
November 21, 2019
Hon. Paul A. Engelmayer
Page 2 of 7

    a. The terrorism enhancement does not apply here, as Mr. Alimehmeti’s conduct was not
    “calculated to influence or affect the conduct of government by intimidation or coercion,
    or to retaliate against government conduct.”


        The Guideline terrorism enhancement applies “if the offense is a felony that involved, or
was intended to promote, a federal crime of terrorism.” The definition of “federal crime of
terrorism” is found in 18 U.S.C. § 2332b(g)(5).2
        18 U.S.C. § 2332b(g)(5) provides that, as used in 18 U.S.C. § 2332b(f) (a subdivision
providing the Attorney General with “primary investigative responsibility for all Federal crimes
of terrorism”), "Federal crime of terrorism" means:
                   an offense that—

                    (A) is calculated to influence or affect the conduct of government
                    by intimidation or coercion, or to retaliate against government
                    conduct; and

                    (B) is a violation of [any one of many statutes, including 18
                    U.S.C. § 2339B].

       Thus, under § 2332b(g)(5), a “federal crime of terrorism” is a crime directed against
government. The problem with the terrorism enhancement is that it makes no distinction between
crimes directed at the United States (and/or its citizens) and crimes directed at foreign
governments or the unofficial “government” of a failed state.

         We have a special interest in protecting institutions and personnel associated with the
United States government from acts of terrorism (especially acts of terrorism conducted in
retaliation against the conduct of the United States government in its “war on terror”), and, as
with punishments for crimes like treason and espionage, an interest in punishing more severely
(and bearing the costs of prosecuting and punishing more severely) those who target our federal
institutions and personnel. See Kennedy v. Louisiana, 554 U.S. 407, 437 (2008) (expressly
reserving the right to uphold heightened penalties for, inter alia, terrorism, which it described as
an "offense[] against the State"). However, here, there is no evidence that Mr. Alimehmeti acted
with the specific intent to influence, affect, intimidate, coerce or retaliate against conduct of the
United States government.105 Rather, the Mr. Alimehmeti’s conduct was directed at attempting
to provide support to a civil war waging in the failed state of Syria.

        We may also have interests in protecting governments abroad, but there must be room for
consideration of the complex historical, political, and religious circumstances at play in a case
involving a foreign government. The guidelines don’t allow for such consideration. The
terrorism enhancement guideline makes no distinction between crimes directed against the



2
    See U.S.S.G. § 3A1.4 cmt. n.1.
          Case 1:16-cr-00398-PAE Document 128 Filed 11/21/19 Page 3 of 7
November 21, 2019
Hon. Paul A. Engelmayer
Page 3 of 7

United States government and crimes involving only foreign governments.3

        It does not appear that, in adopting the definition of "federal crime of terrorism" found in
18 U.S.C. § 2332b(g)(5), the Sentencing Commission considered whether the word
“government” in that provision of §2332b refers to the government of the United States or to
any government anyplace in the world, and, if the latter, whether the same enhancement should
apply whether the target government was domestic or foreign, whether the government was
officially recognized or not officially recognized, and whether or not any of the defendant’s
conduct occurred in or touched the United States.

         18 U.S.C. § 2332b(g)(5) is a subdivision of 18 U.S.C. § 2332b. A close reading of 18
U.S.C. § 2332b suggests that, when Congress used the term “federal crime of terrorism” in that
statute, it had the interests of the United States and the government of the United States in mind.

        18 U.S.C. § 2332b asserts federal jurisdiction over violent conduct “transcending national
boundaries” that violates state or federal law and that seriously harms or risks serious persons
and property inside the United States and the personnel and property of the United States. See 18
U.S.C. §§ 2332b(a), 2332 (b)(1)(C), 2332b(b)(1)(D). The statute requires that the transcending
conduct be committed in a circumstance that provides the basis for federal jurisdiction. See 18
U.S.C. § 2332b(b). The circumstances are enumerated in §2332(b)(1) and include not only such
staples as the use of the mail and an effect on interstate or foreign commerce, but also that the
“victim, or the intended victim, is the United States Government, a member of the uniformed
services, or any official, officer, employee, or agent of the legislative, executive, or judicial
branches, or of any department or agency, of the United States.” 18 U.S.C. §2332b(b)(1)(C).
Under § 2332b(f), the Attorney General is given “primary investigative authority” not with
respect to all violations of § 2332b, but with a special subset of federal crimes: “all Federal
crimes of terrorism” (defined in § 2332b(g)(5)), and specific violations of Title 18 that, for the
most part, involve attacks on U.S. government officials, U.S. government property, U.S.
fortifications and U.S. energy facilities.

        Given the § 2332b’s focus on conduct occurring beyond the nation’s borders but aimed at
harming U.S. government personnel and/or property and the country at large, it is arguable that,
when Congress used the word “government” in its definition of the term “Federal crimes of
terrorism” in § 2332b, it meant to refer to the government of the United States, not any
government in the world. But even if Congress meant the latter, there is no indication the
Sentencing Commission considered applicability of the same enhancement that would apply in a
case of terrorism against the U.S. to cases where, as here, the defendants had no contacts with or
aims directed against the United States.


3
  The Second Circuit has approved the application of the terrorism enhancement in cases involving a foreign
government without discussing the significance of the fact that the United States government was not
involved. (See, e.g., United States v. Stewart, 590 F.3d 93 (2d Cir. 2009), and United States v. Awan, 607
F.3d 306, 317-8 (2d Cir. 2010); in both cases, unlike here, defendants engaged in the offense conduct inside
the United States.)
         Case 1:16-cr-00398-PAE Document 128 Filed 11/21/19 Page 4 of 7
November 21, 2019
Hon. Paul A. Engelmayer
Page 4 of 7

        Here, Mr. Alimehmeti attempted to provide materials support to a terrorist organization
by trying to aid another person in his efforts to travel to Syria to join ISIS and lied to a
government official about losing his passport in the hope of obtaining a “clean” passport that
might make it easier for him to travel to Syria where he hoped to join ISIS. His offense conduct
did not involve targets or victims from or in the United States. It was not directed at the United
States government, U.S. government personnel or members of our armed forces. For these
reasons, the “Terrorism” enhancement under U.S.S.G. § 3A1.4 is improperly applied here.

        Assuming ex arguendo that the Court finds that U.S.S.G. § 3A1.4 applies in this case, we
respectfully asked the Court to nonetheless consider a downward variance on the basis of
Alimehmeti’s lack of specific intent to harm the United States or its citizens, and the complicated
geopolitical context in which he acted, which makes his conduct no more and/or less serious than
the conduct in several of the cases listed in the footnote below in which the sentencing court
either nullified or substantially reduced the impact of the terrorism enhancement when it imposed
sentence.4

4
  See United States v. Stewart, 590 F.3d 93, 138 (2d Cir. 2009) (affirming the district court’s
decision not to apply the sentencing enhancement for a defendant convicted under 18 U.S.C. §
2339B when there was no evidence that he “sought to influence or affect the conduct of a
government.”) See United States v. Ali Yasin Ahmed, 12 Cr. 661 (JG) (defendant, who trained
and fought with Al-Shabaab in Somalia, and faced a 180- month statutory maximum, received a
132-month sentence when his conduct had no connection to the United States and was not
directed at the United States government); United States v. Thavaraja, 740 F. 3d 253 (2d Cir.
2014) (defendant was the principal procurement officer for LTTE, a foreign terrorist
organization in Sri Lanka, and in that capacity, not only purchased at least $20 million worth of
military-grade weapons and materials used to make suicide bombs but also played a role in
scheme to bribe State Department officials; advisory guidelines 180 months; 108 month
sentence imposed); United States v. Amawi, 695 F.3d 457 (6th Cir. 2012) (rejecting
Government's appeal of sentences of 240 months, 144 months, and 100 months for three
defendants found guilty of conspiracy to kill and maim persons outside United States,
conspiracy to provide material support to terrorists in furtherance of killing of U.S. nationals,
and distributing information regarding manufacture of explosives, destructive devices, and
weapons of mass destruction, where Guidelines range was life in prison); United States v.
Stewart, 686 F.3d 156, 159-61 (2d Cir. 2012) (affirming sentence of 120 months for former
defense attorney convicted of conspiring to defraud United States, providing and concealing
material support to a conspiracy to kill and kidnap persons in a foreign country, and making
false statements, where Guidelines range was 360 months to life); United States v. Warsame,
651 F. Supp. 2d 978, 981 (D. Minn. 2009) (as here, advisory guideline sentence with terrorism
enhancement 180 months for defendant who trained at terrorist camps, had access to al Qaeda
leadership, and while maintaining communications with al Qaeda associates, entered and
sought to establish residency in the U.S; court imposed 92-month sentence); United States v.
Benkahla, 501 F.Supp. 2d 748 (E.D. Va. 2007) (guideline range of 210 - 262 months for
defendant who gave false testimony to grand jury and FBI regarding participation in jihadist
training camp; after court determines that both a departure and a variance were warranted,
defendant sentenced to 121 months).
         Case 1:16-cr-00398-PAE Document 128 Filed 11/21/19 Page 5 of 7
November 21, 2019
Hon. Paul A. Engelmayer
Page 5 of 7

b. In enacting the terrorism enhancement, the Sentencing Commission failed to develop
guidelines based on empirical data.

         When the Sentencing Commission fails to fulfill “its characteristic institutional role” of
developing a particular guideline, or its later amendments, based upon empirical data, national
experience, or some rational policy basis, the district court has the discretion to conclude that the
resulting advisory range “yields a sentence ‘greater than necessary’ to achieve §3553(a)’s
purposes, even in a mine-run case.” United States v. Kimbrough, 128 S. Ct. 558, 575 (2007);
Spears v. United States, 129 S. Ct. 840, 843 (2009) (explaining that when the Commission fails
to fulfill its institutional role, a district court can vary from the guidelines “based on policy
disagreement with them, and not simply based on an individualized determination that they yield
an excessive sentence in a particular case”).

         Since there is no indication that, in establishing the terrorism enhancement, the
Commission took into account any “empirical data” or “national experience”, the advice that the
benchmark sentence is the maximum sentence ought to be rejected as a matter of policy. Cf.
Kimbrough, 522 U.S. at 109 (“In formulating Guidelines ranges for crack cocaine offenses, as
we earlier noted, the Commission looked to the mandatory minimum sentences set in the 1986
Act, and did not take account of `empirical data and national experience.’”) (Citation omitted).
Cf. United States v. Ressam, 679 F.3d 1069, 1107 (9th Cir. 2012) (Schroeder, J., dissenting), and
United States v. Jayyousi, 657 F.3d 1085, 1133 (11th Cir. 2011) (Barkett, J., dissenting)
(criticizing assumption that upon release from prison a particular defendant would engage in
future terrorist conduct as speculative, unwarranted, and without basis in the record including
any empirical studies about recidivism).

        The terrorism enhancement is a creature of Congress. The Sentencing Commission
enacted it pursuant to a Congressional directive and the Commission has amended it pursuant to
other directives, each time recommending broader application and harsher penalties. In 1994,
Congress directed the Sentencing Commission to create an adjustment for prison sentences
resulting from felonies involving international terrorism. Violent Crime Control and Law
Enforcement Act of 1994, Pub. L. No. 103-322, § 120004 (to be codified at 28 U.S.C. 994).
Congress directed that the enhancement apply to crimes involving or intending to promote
international terrorism, “unless such involvement or intent is itself an element of the crime.” Id.
In the wake of the Oklahoma City bombing, Congress directed that § 3A1.4 should apply to
domestic terrorism offenses as well. Antiterrorism and Effective Death Penalty Act of 1996, Pub.
L. No. 104-132, § 730 (to be codified at 28 U.S.C. 994 (2006). Prior to the terrorist attacks of
September 11, 2001, there were no base offense Guidelines for federal crimes of terrorism.
U.S.S.G., App. C, Amend. 637 (Nov. 1, 2002) (noting that amendments under the USA Patriot
Act modify existing Sentencing Guidelines “for a number of offenses that, prior to the enactment
of the Act, were enumerated in 18 U.S.C. § 2332b(g)(5) as predicate offenses for federal crimes
of terrorism but were not explicitly incorporated in the guidelines.”). The Sentencing
Commission created a base offense guideline for providing material support to a designated
         Case 1:16-cr-00398-PAE Document 128 Filed 11/21/19 Page 6 of 7
November 21, 2019
Hon. Paul A. Engelmayer
Page 6 of 7

foreign terrorist organization in the wake of the attacks of September 11, 2001. Id. But it failed to
restrict the sweeping coverage of § 3A1.4, which Congress directed be created as a stop-gap
measure to enhance sentences for felony crimes, unless the crime itself related to or involved
terrorism. VCCLEA, Pub. L. No. 103-322, § 120004.

        Such a massive guideline increase must be applied sparingly. The failure by the
Commission to restrict the coverage of § 3A1.4 produces the irrational result that the Guideline
for attempting to provide material support to a designated organization is then enhanced for
terrorism itself – even in this inchoate stage. When combined with § 3A1.4's requirement that
every defendant also be placed in Criminal History Category VI – no matter the conduct
involved – the lowest possible sentencing range is 292-365 months, which includes a three-point
reduction for acceptance of responsibility. Since the maximum penalty authorized by statute for
providing material support to a designated foreign terrorist organization was 180 months, a
statutory maximum that will be exceeded by the guideline in every case, ignores the inchoate
gradations applicable to virtually all offense, to wit, an “attempt” or an “agreement” and thus
yields an absurd result.

c. The terrorism enhancement does not allow for particularized sentencing.

         The Supreme Court has charged all sentencing courts to impose individualized sentences
in all cases. Kimbrough v. United States, 552 U.S. 85 (2007). Terrorism cases are not exempt
from this mandate. Across the country, sentencing courts have imposed – and continue to impose
sentences which have nullified or substantially reduced the impact of the terrorism
enhancement.

         This is because the terrorism enhancement does not allow for particularized sentencing.
It effectively asks the Court to abdicate its role at sentencing and not consider, in addition to the
fact that Mr. Alimehmeti had nothing to do with any attack or planned attack on or in the United
States or any intent to harm anyone from the United States, his history and characteristics,
including his youth, the difficult circumstances of his upbringing, and his age and vulnerability
at the time he became involved in the charged offenses.

       For the foregoing reasons, we object to the application of U.S.S.G. § 3A1.4, the
“Terrorism” enhancement.
        Case 1:16-cr-00398-PAE Document 128 Filed 11/21/19 Page 7 of 7
November 21, 2019
Hon. Paul A. Engelmayer
Page 7 of 7


                                         Respectfully submitted,




                                          Susan G. Kellman
                                          Sarah Kunstler
                                          Carlos Santiago
                                          Attorneys for Sajmir Alimehmeti
                                          25 Eighth Avenue
                                          Brooklyn, NY 11217
                                          (718) 783-8200
                                          sgk@kellmanesq.com

CC:   AUSA Emil Bove
      AUSA George Turner
      UPSO Ross Kapitansky
